 
 
I 
108th CONGRESS
2d Session
H. R. 4524 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2004 
Mrs. Kelly introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To expand the Central Command Rest and Recuperation Leave Program to cover transportation by members of the Armed Forces who are stationed inside or outside of the United States, but not in an area previously designated for inclusion in the program, and are granted leave in anticipation of deployment overseas in connection with a contingency operation. 
 
 
1.Expanded eligibility for transportation under the Central Command Rest and Recuperation Leave ProgramThe Secretary of Defense shall expand the Central Command Rest and Recuperation Leave Program to provide or pay for transportation for a member of the Armed Forces who— 
(1)is assigned to duty inside or outside of the United States, but not in an area previously designated for inclusion in the program; 
(2)receives orders for deployment to an area for which imminent danger pay is available under section 310 of title 37, United States Code; and 
(3)is granted leave in anticipation of such deployment.  
 
